Chapman, J.
The complaint and warrant describe the liquors as “ kept and deposited by Patrick McSweeny, of the city and county of Worcester, in a certain tenement there situate, on the southerly side of Washington Square, so called, in said city, said tenement being situated in a brick building and numbered twenty-two on said square, said tenement consisting of two rooms on the first floor and the cellar under said rooms, said tenement being occupied by said McSweeny.” The return upon the warrant states that the officer searched “ the within described premises,” and seized the intoxicating liquors, which were described.
It is objected that this return leaves it uncertain whether the officer found the liquors in the tenement described, or in some other part of the building; because the word 11 premises ” refers to the whole building. But the court are of opinion that the word “ premises ” in the return refers with sufficient certainty to the tenement only. ' A construction that would extend it to the whole building would as reasonably extend it to the whole side of the square.
It is next objected that the return does not state that the liquors seized were identical with those described in the warrant. It states that the officer, by virtue of the warrant, seized the liquors described by him in the premises described in the warrant, and the description in the return is similar to the description in the warrant. This sufficiently imports identity. Stone v. Dana, 5 Met. 98.
It is objected further that the constable who served the warrant was also one of the complainants, and was for that reason incapable of making the service. But an ofjicer making a complaint is not thereby disqualified from serving the warrant which *598is issued upon it; and it would be quite inconvenient if it were so, for it is often the duty bf police officers to make complaints.
There was evidence tending to show that the tenement was actually numbered twenty-seven, though described as twenty-two in the complaint. It was numbered twenty-two in the city directory, and there was evidence tending to show that this was a mistake which occurred in consequence of misinformation given to the person who canvassed the city for the directory. It is objected that the misdescription is fatal. The jury were correctly instructed that if it was as well known by one number as it was by the other the description was sufficient. There were other terms used in the description, corresponding with the actual facts, which may have sufficiently identified the tenement, without the aid of this one.
The defendant contended that the issue to the jury should have been whether the whole or any part of the liquors actually seized under the warrant were kept and deposited by McSweeny, and that the judge erroneously refused to put it thus, and directed the jury to find whether the whole or' any part of the liquors mentioned in the complaint were so kept and deposited. The issue was the same with that framed in Commonwealth v. Intoxicating Liquors, 4 Allen, 593; and as the liquors seized appear to be the same that are described in the complaint, the point is not material.
The defendant moved in arrest of judgment, on the ground that the record and papers in the case do not show that any notice was issued to the parties claiming an interest in a portion of the property seized, viz: the vessels containing the liquors seized. The order of notice describes the liquors as contained in certain casks which are described, and directs the claimants to appear and show cause why the liquors and the vessels containing them should not be forfeited. The officer served it on the defendant by an attested copy, and the defendant appeared. He does not appear in behalf of any one but himself, and cannot complain that there was no proper service on others. The record is made up in conformity with the order of notice.
Another ground of objection to the motion is the allegation *599that it does not appear by the finding of the jury that any of the liquors described in the complaint were actually seized upon the warrant. This is but a repetition of the objections con- • tained in the exceptions, and is already answered.

Exceptions and motion in arrest of judgment overruled.